Exhibit 2.1 Execution Version AGREEMENT AND PLAN OF MERGER Dated as of September 27, 2009 among XEROX CORPORATION, BOULDER ACQUISITION CORP. and AFFILIATED COMPUTER SERVICES, INC. Table of Contents TABLE OF CONTENTS Page ARTICLE I THE MERGER 1 SECTION 1.01. The Merger 1 SECTION 1.02. Closing 2 SECTION 1.03. Effective Time 2 SECTION 1.04. Effects of the Merger 2 SECTION 1.05. Certificate of Incorporation and By-laws. 2 SECTION 1.06. Directors of the Surviving Corporation 2 SECTION 1.07. Officers of the Surviving Corporation 3 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES 3 SECTION 2.01. Effect on Capital Stock 3 SECTION 2.02. Exchange of Certificates; Book Entry Shares. 6 ARTICLE III REPRESENTATIONS AND WARRANTIES 10 SECTION 3.01. Representations and Warranties of the Company 10 SECTION 3.02. Representations and Warranties of Parent and Merger Sub 27 ARTICLE IV COVENANTS RELATING TO THE BUSINESS 43 SECTION 4.01. Conduct of Business. 43 SECTION 4.02. No Solicitation by the Company. 49 SECTION 4.03. No Solicitation by Parent. 52 ARTICLE V ADDITIONAL AGREEMENTS 55 SECTION 5.01. Preparation of the Form S-4 and the Joint Proxy Statement; Stockholders’ Meetings 55 SECTION 5.02. Access to Information; Confidentiality 57 SECTION 5.03. Reasonable Best Efforts; Further Action. 58 SECTION 5.04. Company Stock Options. 60 SECTION 5.05. Employee Benefit Arrangements 61 SECTION 5.06. Indemnification, Exculpation and Insurance 62 SECTION 5.07. Public Announcements 63 SECTION 5.08. Section 16 Matters 63 SECTION 5.09. Stock Exchange Listing 63 SECTION 5.10. Transaction Litigation 63 SECTION 5.11. Employee Matters 63 SECTION 5.12. Takeover Laws 65 SECTION 5.13. Financing 65 SECTION 5.14. Certain Tax Matters 69 SECTION 5.15. Company Cooperation on Certain Matters 68 SECTION 5.16. Agreements with the Stockholder Party 68 SECTION 5.17. Debt Tender Offers 68 Table of Contents ARTICLE VI CONDITIONS PRECEDENT 69 SECTION 6.01. Conditions to Each Party’s Obligation to Effect the Merger 69 SECTION 6.02. Conditions to Obligations of Parent and Merger Sub 70 SECTION 6.03. Conditions to Obligation of the Company 71 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 72 SECTION 7.01. Termination 72 SECTION 7.02. Effect of Termination 74 SECTION 7.03. Fees and Expenses. 74 SECTION 7.04. Amendment 75 SECTION 7.05. Extension; Waiver 75 SECTION 7.06. Procedure for Termination or Amendment 75 ARTICLE VIII GENERAL PROVISIONS 76 SECTION 8.01. Nonsurvival of Representations and Warranties 76 SECTION 8.02. Notices 76 SECTION 8.03. Definitions. For purposes of this Agreement: 77 SECTION 8.04. Interpretation 81 SECTION 8.05. Counterparts 81 SECTION 8.06. Entire Agreement; Third-Party Beneficiaries 82 SECTION 8.07. GOVERNING LAW 82 SECTION 8.08. Assignment 82 SECTION 8.09. Specific Enforcement; Consent to Jurisdiction. 83 SECTION 8.10. Waiver of Jury Trial 83 SECTION 8.11. Severability 84 Exhibit A Form of Voting Agreement Exhibit B Form of Certificate of Amendment Table of Contents INDEX OF DEFINED TERMS Page Actions 17 Affiliate 80 Agreement 1 Antitrust Law 59 Bankruptcy and Equity Exception 13 Bloomberg 3 Book-Entry Shares 4 Business Day 81 Certificate of Amendment 4 Certificate of Merger 2 Certificates 6 Class A Book-Entry Shares 4 Class A Cash Consideration 4 Class A Certificate 4 Class A Exchange Ratio 3 Class A Merger Consideration 4 Class B Book-Entry Shares 4 Class B Cash Consideration 4 Class B Certificate 4 Class B Exchange Ratio 4 Class B Merger Consideration 4 Class B Stock Consideration 4 Class Stock Consideration 4 Closing 2 Closing Date 2 Code 1 Commitment Letter 41 Commonly Controlled Entity 20 Company 1 Company Adverse Recommendation Change 57 Company Benefit Plan 20 Company Bylaws 11 Company Certificate 11 Company Class A Common Stock 3 Company Class B Common Stock 3 Company Common Stock 3 Company Credit Facility 13 Company Disclosure Letter 10 Company Employees 46 Company Foreign Benefit Plans 20 Company Pension Plan 20 Table of Contents Company Personnel 81 Company Preferred Stock 11 Company Recommendation 14 Company SEC Documents 15 Company Stock Options 12 Company Stock Plans 12 Company Stockholder Approval 26 Company Stockholders’ Meeting 55 Company Termination Fee 76 Company Welfare Plan 20 Confidentiality Agreement 58 Contract 14 Convertible Preferred Stock Consideration 4 Debt Offers 70 Definitive Agreements 65 DGCL 1 Dissenting Shares 5 DOJ 59 Effective Time 2 ERISA 20 ESPP 12 Exchange Act 15 Exchange Agent 6 Exchange Fund 6 Financing 41 Financing Action 67 Financing Sources 81 Foreign Antitrust Laws 59 Foreign Corrupt Practices Act 19 Form S-4 55 FTC 59 GAAP 15 Governmental Entity 14 Hazardous Materials 81 HSR Act 14 Infringe 25 Insurance Indemnitee 62 Intellectual Property 26 Intervening Event 81 IRS 21 Joint Proxy Statement 55 Key Personnel 81 Knowledge 81 Law 14 Liens 11 Material Adverse Effect 81 Table of Contents Material Contract 18 Merger 1 Merger Sub 1 Merger Sub Bylaws 2 Merger Sub Certificate 2 Notes 70 NYSE 15 Option Exchange Ratio 82 Order 14 Outside Date 74 Parent 1 Parent Adverse Recommendation Change 57 Parent Benefit Plan 36 Parent Bylaws 28 Parent Certificate 28 Parent Class B Stock 28 Parent Common Share 3 Parent Commonly Controlled Entity 36 Parent Convertible Preferred Stock 4 Parent Disclosure Letter 27 Parent Foreign Benefit Plans 37 Parent Material Adverse Effect 82 Parent Material Contract 34 Parent Pension Plan 36 Parent Personnel 82 Parent Preferred Stock 28 Parent Proxy Materials 55 Parent Recommendation 57 Parent Retiree Welfare Plan 38 Parent SEC Documents 31 Parent Share Issuance 30 Parent Stockholder Approval 42 Parent Stockholders’ Meeting 55 Parent Superior Proposal 53 Parent Takeover Proposal 53 Parent Termination Fee 76 Parent Welfare Plan 36 PBGC 22 Permits 18 person 82 Preferred Exchange Ratio 4 Proxy Materials 51 Release 83 Representatives 83 Required Refinancing Indebtedness 42 SEC 15 Table of Contents Securities Act 15 Significant Subsidiary 11 Special Committee 1 Stockholder Party 1 Subsidiary 83 Superior Proposal 50 Surviving Corporation 2 Takeover Proposal 50 Tax 24 Tax Return 25 Taxing Authority 25 Termination Fees 76 Top-20 Customer Contract 18 U.S. Company Benefit Plan 20 U.S. Parent Benefit Plan 37 Vote Down Fee 76 Voting Agreement 1 WARN 46 willful and material breach 76 Table of Contents AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of September 27, 2009, among XEROX CORPORATION, a New York corporation (“Parent”), BOULDER ACQUISITION CORP., a Delaware corporation and a direct wholly owned Subsidiary of Parent (“Merger Sub”), and AFFILIATED COMPUTER SERVICES, INC., a Delaware corporation (the “Company”). WHEREAS, the Board of Directors of the Company, acting upon the unanimous recommendation of the Strategic Transaction Committee of the Board of Directors of the Company (the “Special Committee”), has, by unanimous vote of all of the directors (other than Mr. Darwin Deason (the “Stockholder Party”), who abstained), (i) determined that it is in the best interests of the Company and its stockholders, and declared it advisable, to enter into this Agreement, (ii) approved the execution, delivery and performance of this Agreement and the consummation of the merger of the Company with and into Merger Sub (the “Merger”) upon the terms and subject to the conditions set forth in this Agreement and (iii) subject to Section 4.02, resolved to recommend adoption of this Agreement by the stockholders of the Company; WHEREAS, the Board of Directors of Merger Sub has unanimously approved and declared advisable, this Agreement and the Merger, upon the terms and subject to the conditions set forth in this Agreement; WHEREAS, the Board of Directors of Parent has unanimously determined that (i) it is in the best interests of Parent and its stockholders to consummate the Merger provided for herein and (ii) subject to Section 4.03, resolved to recommend approval of the Parent Share Issuance by the stockholders of Parent; WHEREAS, simultaneously with the execution of this Agreement, the Stockholder Party is entering into an agreement in the form of Exhibit A hereto (the “Voting Agreement”) pursuant to which, subject to the terms thereof, the Stockholder Party has agreed, among other things, to vote his shares of the Company Common Stock in favor of the adoption of this Agreement; and WHEREAS, for U.S. Federal income tax purposes, it is intended that (i) the Merger qualify as a “reorganization” within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and the rules and regulations promulgated thereunder and (ii) this Agreement shall constitute a “plan of reorganization” within the meaning of Treasury Regulation Section 1.368-2(g); NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto agree as follows: ARTICLE I THE MERGER SECTION 1.01.The Merger.Upon the terms and subject to the conditions set forth in this Agreement, and in accordance with the General Corporation Law of the State of Delaware (the “DGCL”), the Company shall be merged with and into Merger Sub at the Effective Time.As a result of the Merger, the separate corporate existence of the Company shall cease and Merger Sub shall continue as the surviving corporation of the Merger (the “Surviving Corporation”). Table of Contents SECTION 1.02.Closing.The closing of the Merger (the “Closing”) shall take place at 9:00 a.m., local time, on a date to be specified by the parties, which shall be no later than the third Business Day (as defined in Section 8.03) after satisfaction or (to the extent permitted by applicable Law) waiver of the conditions set forth in Article VI (other than those conditions that by their terms are to be satisfied at the Closing, but subject to the satisfaction or (to the extent permitted by applicable Law) waiver of those conditions).Notwithstanding the foregoing, the Closing may be consummated at such other time or date as Parent and the Company may agree to in writing.The date on which the Closing occurs is referred to in this Agreement as the “Closing Date”.The Closing shall be held at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Ave., New York, New York 10017, unless another place is agreed to in writing by Parent and the Company. SECTION 1.03.Effective Time.Subject to the provisions of this Agreement, at the Closing, the parties shall cause the Merger to be consummated by filing with the Secretary of State of the State of Delaware a certificate of merger (the “Certificate of Merger”), in such form as required by, and executed and acknowledged by the parties in accordance with, the relevant provisions of the DGCL, and shall make all other filings or recordings required under the DGCL in connection with the Merger.The Merger shall become effective upon the filing of the Certificate of Merger with the Secretary of State of the State of Delaware or at such later time as Parent and the Company shall agree and shall specify in the Certificate of Merger (the time the Merger becomes effective being hereinafter referred to as the “Effective Time”). SECTION 1.04.Effects of the Merger.The Merger shall have the effects set forth herein and in the applicable provisions of the DGCL.Without limiting the generality of the foregoing and subject thereto, at the Effective Time, all the property, rights, privileges, immunities, powers and franchises of the Company and Merger Sub shall vest in the Surviving Corporation and all debts, liabilities and duties of the Company and Merger Sub shall become the debts, liabilities and duties of the Surviving Corporation. SECTION 1.05.Certificate of Incorporation and By-laws. (a)The Certificate of Incorporation of Merger Sub (the “Merger Sub Certificate”), as in effect immediately prior to the Effective Time, shall be the Certificate of Incorporation of the Surviving Corporation until thereafter changed or amended as provided therein or by applicable Law. (b)The Bylaws of Merger Sub (the “Merger Sub Bylaws”), as in effect immediately prior to the Effective Time, shall be the Bylaws of the Surviving Corporation until thereafter changed or amended as provided therein or by applicable Law. SECTION 1.06.Directors of the Surviving Corporation.The directors of Merger Sub immediately prior to the Effective Time shall be the directors of the Surviving Corporation until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be. 2 Table of Contents SECTION 1.07.Officers of the Surviving Corporation.The officers of the Company immediately prior to the Effective Time shall be the initial officers of the Surviving Corporation, each to hold office until the earlier of their resignation or removal or until their respective successors are duly elected and qualified, as the case may be. ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES SECTION 2.01.Effect on Capital Stock.At the Effective Time, by virtue of the Merger and without any action on the part of any holder of any shares of the Company’s Class A Common Stock, par value $0.01 per share (the “Company Class A Common Stock”), or the Company’s Class B Common Stock, par value $0.01 per share (the “Company Class B Common Stock” and, together with the Company Class A Common Stock, the “Company Common Stock”), or of any shares of capital stock of Parent or Merger Sub: (a)Capital Stock of Merger Sub.Each issued and outstanding share of capital stock of Merger Sub shall be converted into and become one validly issued, fully paid and nonassessable share of common stock of the Surviving Corporation. (b)Cancellation of Treasury Stock and Parent-Owned Stock.Each share of Company Common Stock that is directly owned by the Company or that is directly or indirectly owned by Parent or Merger Sub immediately prior to the Effective Time shall automatically be canceled and shall cease to exist, and no consideration shall be delivered in exchange therefor; provided for the avoidance of doubt, that no shares of Company Common Stock that are owned by a Subsidiary which is directly or indirectly wholly-owned by the Company shall be canceled pursuant to this Section 2.01(b). (c)Stock Owned by Subsidiaries of the Company.Each share of Company Common Stock beneficially owned by a Subsidiary which is directly or indirectly wholly-owned by the Company shall be converted into and become the number of validly issued, fully paid and nonassessable shares of common stock, par value $1.00 per share, of Parent (“Parent Common Stock”) obtained by dividing the dollar value of the Class A Merger Consideration as of the last Business Day before the date hereof (determined using the closing price per share of Parent Common Stock on the NYSE on such date, as such price is reported on the screen entitled “Comp/CLOSE/PRICE” for Parent on Bloomberg L.P. (“Bloomberg”) (or such other source as the parties shall agree in writing)) by the closing price per share of Parent Common Stock on the NYSE on such date, as such price is reported on the screen entitled “Comp/CLOSE/PRICE” for Parent on Bloomberg (or such other source as the parties shall agree in writing). (d)Conversion of Company Common Stock. (i)Subject to Section 2.02(e), each share of Company Class A Common Stock issued and outstanding immediately prior to the Effective Time (but excluding (x) shares to be canceled in accordance with Section 2.01(b), (y) shares to be converted in accordance with Section 2.01(c) and (z) any Dissenting Shares) shall be converted into the right to receive (A) 4.935 (the “Class A Exchange Ratio”) validly issued, fully paid and nonassessable shares of Parent Common Stock (the “Class A StockConsideration”) and (B) $18.60 in cash, without interest (the “Class A CashConsideration” and, together with the Class A Stock Consideration, the “Class A MergerConsideration”).At the Effective Time, all shares of Company Class A Common Stock converted into the right to receive the Class A Merger Consideration pursuant to this Section 2.01(d) shall no longer be outstanding and shall automatically be canceled and shall cease to exist, and each holder of a certificate (a “Class A Certificate”) or book-entry shares (“Class A Book-Entry Shares”) which immediately prior to the Effective Time represented any such shares of Company Class A Common Stock shall cease to have any rights with respect thereto, except the right to receive the Class A Merger Consideration, any dividends or other distributions payable pursuant to Section 2.02(c) and cash in lieu of any fractional shares payable pursuant to Section 2.02(e), without interest, in each case to be issued or paid in consideration therefor upon surrender of such Class A Certificate in accordance with Section 2.02(b), in the case of certificated shares, and automatically, in the case of book-entry shares. 3 Table of Contents (ii)Subject to Section 2.02(e), each share of Company Class B Common Stock issued and outstanding immediately prior to the Effective Time (but excluding (x) shares to be canceled in accordance with Section 2.01(b), (y) shares to be converted in accordance with Section 2.01(c) and (z) any Dissenting Shares) shall be converted into the right to receive (A) 4.935 (the “Class B Exchange Ratio”) validly issued, fully paid and nonassessable shares of Parent Common Stock (the “Class B Stock Consideration”), (B) $18.60 in cash, without interest (the “Class
